         Case 1:19-cv-10239-LAP Document 29 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL M HASDAY,

                   Plaintiff,
                                              No. 19-CV-10239 (LAP)
          -against-
                                                       ORDER
CITY OF NEW YORK, SHERRY S
CHAN,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for February 12, 2021 at 10:00

a.m. will occur as a teleconference using the dial-in 877-402-

9753, access code: 6545179.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
